Citation Nr: 1719504	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for left ear hearing loss, to include as secondary as Meniere's syndrome.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for obstructive sleep apnea.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for hearing loss and external otitis.

In May 2009, the Veteran testified before a Decision Review Officer at the RO.  A copy of that hearing transcript is of record.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A copy of that hearing transcript is of record.

In March 2011, the Board found that new and material evidence had been submitted sufficient to reopen claims for service connection for left ear hearing loss and remanded the claim to the Agency of Original Jurisdiction (AOJ) to obtain a VA examination to determine the extent and etiology of any left ear hearing loss.  The Veteran was afforded a VA examination in May 2011, which did not substantially comply with the March 2011 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that at the time of the March 2011 Board decision and remand, the issue of entitlement to service connection for Meniere's syndrome, claimed as secondary to chronic left ear infections, had been raised by the record, but had not been adjudicated by the AOJ.  This matter was referred to the AOJ for appropriate action.

In January 2012, the Board remanded the issues of service connection for Meniere's syndrome and for left ear hearing loss for a VA addendum opinion to substantially comply with the March 2011 remand directives and to address the pertinent private medical opinions of record.  Stegall, 11 Vet. App. 268.  The Board indicated that the claim for service connection for left ear hearing loss and for Meniere's syndrome were inextricably intertwined and that the claims should be considered together on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinkski, 2 Vet. App. 180, 183 (1991) (issues were "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Within the January 2012 Board remand, the Board noted that the Veteran's agent requested another videoconference hearing before the Board in June 2011.  VA regulation provides, in pertinent part, that " a hearing on appeal will be granted if an appellant...expresses a desire to appear in person."  38 C.F.R. § 20.700(a) (2016).  By the express language of the regulation, an appellant is entitled to only one hearing on appeal.  The Veteran testified in a January 2011 videoconference hearing.  Because the Veteran did not provide a reason for requesting another hearing, and with no indication that the hearing provided in January 2011 was inadequate, the Board declined the request for an additional Board hearing.

Also within the January 2012 Board remand, the Board noted that the RO had characterized the Veteran's claims for external otitis and Meniere's syndrome as a single issue.  The Board, however, in light of the evidence of record, and the Veteran's assertions, characterized these claims as two separate claims for entitlement to service connection for external otitis, and entitlement to service connection for Meniere's syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Locklear v. Shinseki, 24 Vet. App. 211 (2011).

Typically, when there has been an initial RO adjudication of a claim and a notice of disagreement (NOD) has been filed as to its denial, the appellant is entitled to a statement of the case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran submitted statements in June 2013 and June 2014 which the Board construes as NODs to the claims of service connection for tinnitus, sleep apnea and the petition to reopen a claim of service connection for right ear hearing loss.  The Veteran's claims were received prior to March 24, 2015; thus, the NODs need not be filed using the specific form required by the Secretary, VA Form 21-0958.  See 38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57660  -57698 (Sept. 25, 2014) (noting that the current VA regulation requiring the filing of a VA Form 21-0958 to initiate a NOD is applicable to claims and appeals filed on or after March 24, 2015).

The RO has acknowledged a June 2014 NOD for entitlement to an earlier effective date for service-connected PTSD in a June 2014 correspondence to the Veteran, and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.   As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable and the Board declines to remand the issue of an earlier effective date for PTSD.  This matter is referred to the RO for continued development and the issuance of an SOC.

However, the RO did not acknowledge the Veteran's timely June 2013 NOD regarding the issues of service connection for tinnitus, sleep apnea and whether new and material evidence had been submitted for service connection for right ear hearing loss.  The Board finds that the RO's failure to issue an SOC as to these issues is a procedural defect.  These issues have been added to the appeal pursuant to Manlincon and are remanded for the issuance of an SOC.

The issues of entitlement to service connection for Meniere's syndrome, left ear hearing loss, tinnitus and sleep apnea and whether new and material evidence has been submitted for service connection for right ear hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the claims file reflects that further action on the claims remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision of this appeal.

While VA treatment records have been obtained on remand, the Board also requested private treatment records and records from the Railroad Retirement Board which are not of record.  The Board also ordered additional provisional development in the form of a supplemental medical opinion to the May 2011 VA examination to determine whether the Veteran's left ear hearing loss and/or Meniere's disease: 1) are congenital defects/diseases, 2) pre-existed the Veteran's military service, and 3) are directly related to his in-service treatment for external otitis.  This supplemental opinion was never obtained by the RO.  Further, a supplemental statement of the case has not been issued, and there is no other indication that the Veteran's claims have been readjudicated.  Accordingly, the Board finds that a remand is necessary to obtain previously requested records, a supplemental medical opinion, and for the readjudication of the claims with the issuance of a supplemental statement of the case if either claim is denied.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

The Veteran filed a timely NOD to a May 2013 rating decision, which denied claims of service connection for tinnitus and for obstructive sleep apnea, and denied the reopening of a claim for service connection for hearing loss, right ear.  The RO, however, has not issued an SOC addressing these issues.  The filing of an NOD places a claim in appellate status.  The failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; Manlincon, 12 Vet. App. 238.  Accordingly, the appeal with regard to these issues is being remanded for the issuance of a SOC.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for left ear hearing loss and/or Meniere's syndrome.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any VA treatment records from the Cincinnati VAMC from September 1979 to May 2011, and since October 2014.  A specific request should also be made for any records of treatment from Dr. B.M.L. since March 2006, as well as the operative report, and any associated records, from Dr. B.M.L. regarding the Veteran's December 1989 or January 1990 tympanomastoidectomy surgery.  

If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

2.  Obtain from the Railroad Retirement Board a copy of any decision regarding the Veteran's claim for disability and/or retirement benefits pertinent to the claims remaining on appeal, as well as copies of all medical records underlying those determinations. 

If no records are available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

3.  After all available records as requested above have been associated with the claims file, forward the claims file to the physician that conducted the May 2011 VA examination, if available, or other appropriate examiner, for a supplemental medical opinion.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

(1) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss and/or Meniere's disease, are congenital defects/diseases; and, if so, whether the congenital defects/diseases increased in severity during active service beyond the natural progress of the condition(s) and/or were subject to a superimposed injury or disease during service, to include claimed physical abuse by the Veteran's drill sergeant or an in-service ear infection.   

(2) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss and/or Meniere's disease, pre-existed his military service, and if so, whether it is at least as likely as not (50 percent or greater probability) that any such pre-existing left ear hearing loss and/or Meniere's disease was aggravated beyond the natural progression of the disease due to any in-service incident, to include claimed physical abuse by his drill sergeant or in-service incurred ear infection.  

(3) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss and/or Meniere's disease are directly related to his in-service treatment for external otitis, claimed in service physical abuse or any other incident of his military service.  

If the VA examiner determines that the Veteran's Meniere's disease increased in severity during active service beyond its natural progression due to an in-service event, or is otherwise related to service, she should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss was caused or aggravated by Meniere's disease.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's December 1989 tympanomastoidectomy surgery was the result of a service-related disease or injury, and, if so, whether such surgery resulted in his current left ear hearing loss.  

In rendering the requested opinions, the VA examiner must consider and address the pertinent private medical opinions of record, in particular, the December 1973 opinion from Dr. R.A.P. and the December 2006 and June 2009 opinions from Dr. B.M.L.  The examiner should also consider and address the October 1991 record from Dr. B.M.L., diagnosing the Veteran with Meniere's disease secondary to noise exposure.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  The AOJ should issue a statement of the case addressing the issues of service connection for tinnitus and for obstructive sleep apnea, and whether new and material evidence has been submitted to reopen service connection for hearing loss, right ear.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any necessary audiometric testing to determine the presence of a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385), re-adjudicate the claims remaining on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




